Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for performing one or more actions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of determination. There is no disclosure of any particular structure, either explicitly or inherently, to perform said function. The use of the term “means for performing” is not adequate structure for performing the change in operation because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of determining whether an object collided and performing one or more action. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., (DE 10361281) in view of Werden (DE 10348997 A1). 

	Regarding claim 1, Martin discloses a computing system (¶0028, line 230, “occupant protection system”) comprising: instructions (¶0006, “algorithm .. processes the sensor signals..”) that, when executed, cause the at least one processor to: 	
determine whether an object collided with a vehicle (¶0031, “If a rollover is detected”) based on a determination of a first value of a motion parameter based on data received of data received from at least one motion sensor configured to measure at least an acceleration of the vehicle and data received from a plurality of level sensors, wherein each level sensor is configured to measure a relative position between a body of the vehicle and a respective wheel of a plurality of wheels of the vehicle (¶0040, “detecting the body acceleration in the direction of the vertical axis of the vehicle ..output value”, ¶0034, “acceleration sensors and or spring deflection sensors.. to calculate roll and pitch rates”); and 
	perform one or more actions in response to determining that the object collided with the vehicle (¶0031, “if rollover is detected .. a roll bar and or seat belt tensioner .. are activated”).
	Martin discloses an algorithm to the first value of the motion parameter and the second value of the motion parameter, wherein the motion parameter includes one or more of: a roll rate of the vehicle, a pitch angle or pitch rate of the vehicle, a heave position of the vehicle, or an acceleration rate of the vehicle (¶0006, “triggering algorithm processes the output signal from an acceleration sensor…. Tilt sensor..). However, does not explicitly disclose a processing unit, a memory, an application of a machine-trained model.
	Werden, in the same field of endeavor, teaches at least one processor (¶0029, line 254 “processing device”);  
(¶0017, line 173, “memory device”) comprising
an application of a machine-trained model (¶0029, “decision tree whose algorithm ..trained using .. output signals .. acceleration sensors).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection of a crash as disclosed by Martin to incorporate the machine learning model in order to provide a more precise distinction between activation events and non-activation events.
	Regarding claim 2, Martin discloses wherein the at least one motion sensor includes an accelerometer ([0034]). 
	Regarding claim 3, Martin discloses the system of claim 2, wherein execution of the instructions causes the at least one processor to determine that the object collided with the vehicle in response to determining that a difference between the first value and the second value satisfies a threshold (¶0014).
	Regarding claim 8, Martin discloses the system of claim 1, wherein execution of the instructions causes the at least one processor perform the one or more actions by causing the at least one processor to output a command to control adjust a speed of the vehicle or adjust a steering component of the vehicle (¶0033).
	Regarding claim 9, Martin discloses the system of claim 1, wherein the at least one motion sensor includes an inertial measurement unit or a plurality of accelerometers each positioned proximate a respective wheel of the plurality of wheels ([0027]).
	Regarding claim 10, claim 10 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 12, claim 12 is rejected using the same art and rationale used to reject claim 2.
	Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claim 3.
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 8.

	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 1.

Claims 4, 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., (DE 10361281) in view of Werden (DE 10348997 A1) as applied to claim 1, and further in view of Tanabe (2006/0100763).

	Regarding claim 4, Martin does not explicitly disclose wherein execution of the instructions causes the at least one processor to determine whether the object collided with the vehicle by at least causing the at least one processor to determine the threshold based on a speed of the vehicle.
	 Tanabe, in the same field of endeavor, teaches wherein execution of the instructions causes the at least one processor to determine whether the object collided with the vehicle by at least causing the at least one processor to determine the threshold based on a speed of the vehicle (claim 2).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection of a crash as disclosed by Martin to incorporate the determination the threshold based on a speed of the vehicle in order to improve the collision detection particularly light objects such as pedestrians.  
	Regarding claim 5, Werden teaches the machine- trained model is trained using historical sensor data and at least one associated classification comprising a collision or a non-collision (¶0029, “algorithm .. output sensors ..acceleration sensors and their stored historical values.. decide whether or not there is a deployment event ..”).
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 4.
	Regarding claim 15, claim 15 is rejected using the same art and rationale used to reject claim 5.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., (DE 10361281) in view of Werden (DE 10348997 A1) as applied to claim 1, and further in view of Okamura (9,457,752).

	Regarding claim 6, Martin does not explicitly disclose wherein execution of the instructions causes the at least one processor to determine whether the object collided with the vehicle based on a time at which the data was generated by the at least one motion sensor and a time at which the data was generated by the plurality of level sensors.
	Okamura, in the same field of endeavor, teaches wherein execution of the instructions causes the at least one processor to determine whether the object collided with the vehicle based on a time at which the data was generated by the at least one motion sensor and a time at which the data was generated by the plurality of level sensors (claim 4).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection of a crash as disclosed by Martin to incorporate the time difference in generating data in order to improve the collision detection particularly at high speed collision events.  
	Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 6.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., (DE 10361281) in view of Werden (DE 10348997 A1) as applied to claim 1, and further in view of Shioe (2017/0217429).

Regarding claim 7, Martin does not explicitly disclose wherein execution of the instructions causes the at least one processor perform the one or more actions comprises by at least causing the at least one processor to output a command to store image data generated by an imaging component of the vehicle.
	 Shioe teaches wherein execution of the instructions causes the at least one processor perform the one or more actions comprises by at least causing the at least one processor to output a command to store image data generated by an imaging component of the vehicle (¶0072). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the detection of a crash as disclosed by Martin to incorporate the image storing in order to improve the collision detection particularly for autonomous vehicles.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 7.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takafuji (2004/0210367) discloses A front surface side sensor is provided on a front surface of a bumper, and a reverse surface side sensor is provided on a reverse surface of the bumper. Accurately discriminating a pedestrian from other objects is feasible based on the combination of binary output levels of two sensors in case of vehicle collision, or based on ON time difference or the ON time duration of two sensors (abstract).
Dalum (6,236,308) discloses An improved deployment method for a vehicular supplemental restraint system having an acceleration sensor and a restraint device to be deployed for occupant protection in a crash event, where the deployment is initiated when a filtered version of the acceleration signal exceeds a deployment threshold that is periodically adjusted based on one or more 
Breed (5,684,701) discloses A sensor system for initiating deployment of an occupant protection apparatus in a motor vehicle, such as an airbag, to protect an occupant of the vehicle in a crash. The system includes a sensor mounted to the vehicle for sensing accelerations of the vehicle and producing an analog signal representative thereof; an electronic converter for receiving the analog signal from the sensor and for converting the analog signal into a digital signal, and a processor which receives the digital signal (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667